Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143792                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices

  v                                                                SC: 143792
                                                                   COA: 301657
                                                                   Wayne CC: 02-010934-01
  PHILLIP D. MITCHELL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 30, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2012                      _________________________________________
           y0319                                                              Clerk